ORDER
Respondent consents not to engage in the practice of law in this State. We accept his consent and prohibit respondent from practicing law in this State until further order of this Court.
IT IS ORDERED that Trevor Thomas, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain. Mr. Thomas shall take action as required by Paragraph 33, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Thomas may make disbursements from respondent’s trust account(s), escrow account(s), operating account(s), and any other law office accounts maintained by respondent as are reasonably necessary to carry out this appointment.
IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Trevor Thomas, Esquire, has been duly appointed by this Court.
This Order shall be made public.
/s/ Ernest A. Finnev. Jr.. C.J.
/s/ Jean H. Toal. A.J.
/s/ James E. Moore. A.J.
/s/ John H. Waller. Jr.. A.J.
/s/ E.C. Burnett. III. A.J.